Citation Nr: 1135213	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-20 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the right knee, status-post partial lateral meniscectomy, associated with service-connected total left knee replacement (exclusive of the period dated from December 18, 2008, to January 31, 2009, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2006 by a Decision Review Officer (DRO) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The August 2006 rating decision granted service connection for DJD of the right knee, status-post partial lateral meniscectomy, associated with service-connected total left knee replacement, and assigned the same an initial 10 percent disability rating, effective November 18, 1999.  By a June 2009 rating decision, the disability rating assigned to the Veteran's right knee disability was increased to 100 percent, temporarily, for hospitalization, effective December 18, 2008; and 10 percent, effective February 1, 2009.  As such, the maximum benefit allowable under the applicable regulations has been assigned for this period and, thus, no increased schedular ratings are available. 

In November 2009, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

During the appellate period (exclusive of the period dated from December 18, 2008, to January 31, 2009, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30), the Veteran's service-connected DJD of the right knee, status-post partial lateral meniscectomy, associated with service-connected total left knee replacement, was productive of arthritis with pain on motion contemplated by the rating criteria.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for service-connected DJD of the right knee, status-post partial lateral meniscectomy, associated with service-connected total left knee replacement, were not met during the appellate period (exclusive of the period dated from December 18, 2008, to January 31, 2009, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).

In correspondence dated in April 2007 and May 2008, the RO provided notice to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the present claim, to include descriptions of the information and evidence that VA would seek to provide, and that which the Veteran was expected to provide.

According to prior case law, adequate notice for an increased compensation claim also required, at a minimum, that VA notify a claimant that to substantiate his claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the claimed condition, to include the effect that worsening has on his employability and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Also, if the regulatory criteria under which the claimant was rated contained certain criteria such as a specific measurement or test result necessary to achieve a higher rating, VA was required to provide at least general notice of that requirement to the claimant.  The claimant was also to be notified of the process by which a disability rating is determined. Vazquez, supra.

However, the U.S. Court of Appeals for the Federal Circuit recently vacated and remanded the Vazquez decision by the Court of Appeals for Veterans Claims. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit held that only "generic notice" in response to the particular type of claim is required under 38 U.S.C.A. § 5103(a), rather than "veteran-specific" notice.  Id.  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the earlier decision insofar as it requires VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.

In all, the Board finds that adequate notice was provided in relation to this Veteran's claim.  Specifically, the April 2007 notification letter described the process by which disability ratings are assigned, and the May 2008 notification letter informed the Veteran of:  (1) the criteria under which the disabilities on appeal are rated; (2) the need to submit evidence demonstrating the impact his disability has on his employment (and daily life); and (3) examples of the types of medical and lay evidence that are relevant to his claim for an increased rating.  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related decisions.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been associated with the claims file.  The Veteran has been medically evaluated in conjunction with his claims on four occasions.  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled.

Also, the Board finds there has been substantial compliance with its March 2010 remand directives.  The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC sought any outstanding treatment records and afforded the Veteran a sufficient VA examination.  The RO later issued a Supplemental Statement of the Case in March 2011.  The Board thus finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Increased Rating

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Veteran's right knee disability has been initially rated 10 percent disabling, effective November 18, 1999 and temporarily totally disabling on the basis of hospitalization, effective December 18, 2008, and 10 percent disabling, effective February 1, 2009, under DC 5010, contemplating traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  

Potentially applicable are the regulatory criteria contemplating limitation of flexion of the leg and limitation of extension of the leg, DCs 5260 and 5161, respectively.  DC 5260 provides a noncompensable disability rating where flexion is limited to 60 degrees, a 10 percent disability rating where flexion is limited to 45 degrees, 20 percent where flexion is limited to 30 degrees, and 30 percent where flexion is limited to 15 degrees.  DC 5261 provides a noncompensable disability rating where extension is limited to 5 degrees, 10 percent where extension is limited to 10 degrees, 20 percent where extension is limited to 15 degrees, 30 percent where extension is limited to 20 degrees, 40 percent where extension is limited to 30 degrees, and a maximum 50 percent where extension is limited to 45 degrees.  38 C.F.R. § 4.71a DCs 5260, 5261.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260, and a compensable limitation of extension under DC 5261 provided that the degree of disability is compensable under each set of criteria.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

Also potentially applicable is the regulatory criteria contemplating recurrent subluxation or lateral instability, DC 5257.  Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability, and a maximum 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  
In considering the applicability of other regulatory criteria, the Board finds that DC 5256, contemplating ankylosis of the knee; DC 5258, contemplating dislocation of semilunar cartilage; DC 5259, contemplating symptomatic removal of semilunar cartilage; DC 5262, contemplating malunion and nonunion of the tibia and fibula; and DC 5263, contemplating genu recurvatum; are not applicable in this instance, as the medical evidence does not show that the Veteran has any of these conditions.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, 5263 (2010).

The Board now turns to the medical and lay evidence of record.  The record contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

On VA examination in October 1995, the Veteran complained of trouble with his right over for the past year.  He complained of stiffness and popping.  He demonstrated flexion of the right knee to 132 degrees and extension to 0 degrees.  While report of X-ray examination was silent for degenerative changes of the right knee, he was diagnosed with DJD of the both knees.

Private treatment records dated in July 1998 indicate that the Veteran demonstrated right knee flexion to 130 degrees and extension to 0 degrees.

Private treatment records dated in November 1999 indicate that the Veteran complained of worsening right knee pain. 

Private treatment records dated in December 1999 indicate that the Veteran underwent arthroscopy of the right knee for persistent locking and giving way.  Additional private treatment records dated in December 1999 indicate that the Veteran demonstrated right knee flexion to 128 degrees and extension to 0 degrees.

Private treatment records dated in January 2000 indicate that the Veteran presented with full range of motion, post-operatively, without instability, popping, swelling, catching, or grinding.

Private treatment records dated in March 2001 indicate that the Veteran presented with medial meniscus tear and chondromalacia of the right knee.

Private treatment records dated in April 2001 indicate that the Veteran presented with full range of motion.  Additional private treatment records dated in April 2001 indicate that the Veteran demonstrated right knee flexion to 125 degrees and extension to 0 degrees; and right knee flexion to 127 degrees and extension to 0 degrees.

Private treatment records dated in March 2003 indicate that the Veteran complained of catching and popping on range of motion, with positive medial and lateral McMurray's tests.  Additional private treatment records dated in March 2003 indicate that the Veteran demonstrated right knee flexion to 121 degrees and extension to 0 degrees.  Additional private treatment records dated in March 2003 indicate that he underwent arthoscopy of the right knee due to popping, catching, and giving way.

Private treatment records dated in April 2003 indicate that the Veteran presented with full range of motion of the right knee, without any abnormalities.  

Private treatment records dated in November 2004 and December 2004 indicate that the Veteran demonstrated right knee flexion to 140 degrees and extension to 0 degrees, and flexion to 128 degrees and extension to 0 degrees, respectively.

On VA examination in January 2005, the Veteran complained of tolerable right knee pain.  He rated such pain as a 5 on a ten-point pain scale.  He denied flare-ups of right knee pain and reported that his left knee affected his mobility and employment rather than his right knee.  He reported the use of a brace in the past and reported locking and giving way prior to his recent orthoscopic procedure.  Physical examination was silent for instability, tenderness, or significant deformity.  He demonstrated right knee flexion to 110 degrees and extension to 0 degrees, without additional loss of range of motion after repetitive testing, and without additional loss of range of motion due to pain, fatigue, weakness, lack of coordination.  

Private treatment records dated in February 2005 indicate that the Veteran demonstrated good range of motion in the right knee, and no abnormalities were noted.

Private treatment records dated in May 2006 indicate that the Veteran demonstrated right knee flexion to 112 degrees and extension to 0 degrees, without crepitus.

At the time of the Veteran's February 2007 Notice of Disagreement, the Veteran complained of pain in the right knee, after work, from standing.

Private treatment records dated in April 2007 indicate that the Veteran complained of right knee pain and swelling. 

On VA examination in July 2008 the Veteran denied deformity, giving way, instability, weakness, incoordination, dislocation and subluxation, locking, effusion, and inflammation.  He reported pain and stiffness.  He reported that he could stand for 10 minutes and walk one-quarter of one mile.  He reported that he always wore a knee brace.  Physical examination revealed that the Veteran had an antalgic gait.  He did not demonstrate joint ankylosis, mass behind the knees, clicking, snapping, grinding, instability, patellar abnormality, or meniscus abnormality.  He demonstrated crepitus and guarding, and right knee flexion to 116 degrees and extension to 0 degrees.  There was objective evidence of pain on repetitive motion, without additional limitation of range of motion on repetitive motion.  The Veteran reported that he was employed full-time, and that his right knee disability had significant effects on his employment due to decreased mobility. 

The Board notes here that an additional VA examination report dated at the same time as the July 2008 VA examination discussed immediately above is of record.  In this report, the examiner noted that the Veteran reported daily episodes of locking and demonstrated right knee flexion to 115 degree and extension to 0 degrees, and that there was additional limitation of motion due to pain on repetitive motion to 90 degrees. 

Private treatment records dated in November 2008 indicate that the Veteran demonstrated satisfactory range of motion, with some pain and popping.

Private treatment records dated in December 2008 indicate that the Veteran complained of swelling and mechanical symptoms despite conservative right knee treatment.  He demonstrated right knee flexion to 125 degrees and extension to 0 degrees, with mild effusion and some popping, clicking, and catching.

Private treatment records dated in February 2009 indicate that the Veteran reported that his mechanical pain symptoms had resolved since his recent orthoscopic procedure.  He complained of some persistent pain from degenerative changes.  He demonstrated satisfactory range motion, with some crepitus, without popping, clicking, or mechanical symptoms.

Private treatment records dated in October 2009 indicate that the Veteran rated his right knee pain as a 3 on a ten-point pain scale, and 10 on a ten-point pain scale while walking.  He complained of occasional popping.  He demonstrated right knee flexion to 120 degrees and extension to 0 degrees.  

At the time of the Veteran's November 2009 Board hearing, he reported that he had not played sports since 1998, and that he went to work and came home each day.  He complained of locking, cracking, popping, and aching.  He reported that he wore a knee brace to get around during the day.  

In a statement dated in March 2010, the Veteran reported that he was in daily, severe pain, and that his pain medication only worked for a brief time. 

On VA examination in October 2010 the Veteran denied deformity, giving way, instability, weakness, incoordination, dislocation and subluxation, locking, effusion, and inflammation.  He reported pain, stiffness, and decreased speed of joint motion.  He reported that he could stand for 10 minutes and walk one-quarter of one mile.  He reported that he occasionally wore a knee brace.  Physical examination revealed that the Veteran had an antalgic gait.  He did not demonstrate joint ankylosis, mass behind the knees, clicking, snapping, grinding, instability, patellar abnormality, or meniscus abnormality.  He demonstrated crepitus and guarding, and right knee flexion to 114 degrees and extension to 0 degrees.  There was objective evidence of pain on repetitive motion, without additional limitation of range of motion on repetitive motion.  The Veteran reported that he was employed full-time, and that his right knee disability had significant effects on his employment due to decreased mobility. 

The Veteran has not demonstrated right knee flexion limited to 30 degrees during any of the 15 instances of treatment wherein such was measured.   During the six instances of treatment wherein the numerical results of range of motion were not provided, his range of motion was described as full, good, satisfactory, or excellent.  At worst, his limitation of flexion of the right knee was 110 degrees on VA examination in January 2005.  As there is no evidence of limitation of right knee flexion to 45 degrees, as is required for a 20 percent disability rating, DC 5260 may not serve as a basis for an initial disability rating in excess of 10 percent.

The Veteran has not demonstrated right knee extension limited to 15 degrees during any of the 15 instances of treatment wherein such was measured.   During the six instances of treatment wherein the numerical results of range of motion were not provided, his range of motion was described as full, good, satisfactory, or excellent.  The Veteran has only demonstrated 0 degrees of right knee extension.  As there is no evidence of limitation of right knee extension to 15 degrees, as is required for a 20 percent disability rating, DC 5261 may not serve as a basis for an initial disability rating in excess of 10 percent.

The Board has considered whether the regulatory criteria contemplating recurrent subluxation or lateral instability, DC 5257, are applicable in the present appeal.  While there is evidence that the Veteran was treated surgically for, among other symptoms, persistent instability, and evidence that the Veteran wears a brace to support his right knee, DC 5257 may not serve as a basis for an additional disability rating and further inquiry as to whether the Veteran's recurrent subluxation or lateral instability is slight, moderate, or severe, is not required.

VA General Counsel has stated that when a knee disorder is rated under DC 5257 and a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under DCs 5260 or 5261; separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, it was further stated that if a veteran does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  In this case, while DC 5257 was potentially applicable, and the Veteran's right knee disability has been assigned a 10 percent disability rating for painful limitation of motion with arthritis; the Veteran has not shown limitation of knee motion that at least meets the criteria for a noncompensable evaluation.  Based on the forgoing, such VA General Counsel opinion, and thus DC 5257, may not serve as a basis for separate evaluations for arthritis with limitation of motion and for instability.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  There is no indication that pain, due to disability of the right knee, caused functional loss greater than that contemplated by the 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Rather, even with pain, the examiner, on VA examination in July 2008, opined that the Veteran's flexion was limited to 90 degrees on repetitive motion.  Flexion of the right knee to 90 degrees does not warrant the next higher applicable disability rating, 20 percent, under DC 5260, which requires flexion limited to 30 degrees.  Thus, the Board finds that the currently assigned 10 percent disability rating already contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca.

The Board is sympathetic to the Veteran's numerous complaints of right knee pain and his record of extensive treatment for the same.  However, in this case, the Veteran has not been diagnosed with a right knee disability that allows the Board to consider diagnostic criteria beyond such criteria discussed above.  Further, as discussed above in relation to the applicable diagnostic criteria, the Veteran has not demonstrated signs and symptoms related to his right knee disability that warrant a higher disability rating.

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that during the appellate period, the Veteran's right knee disability warrants no more than a 10 percent disability rating.  

As the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for service-connected DJD of the right knee, status-post partial lateral meniscectomy, associated with service-connected total left knee replacement, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions regarding extraschedular ratings.  In this case, while the Veteran has experienced right knee pain and has undergone extensive treatment for his right knee disability, the Veteran does not demonstrate any signs or symptoms attributed to his disability that are not contemplated by the existing schedular criteria.  Thus, the Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable.  Specifically, at the time of his October 2010 VA examination, he reported that he was employed.


ORDER

An initial rating in excess of 10 percent for service-connected DJD of the right knee, status-post partial lateral meniscectomy, associated with service-connected total left knee replacement, (exclusive of the period dated from December 18, 2008, to January 31, 2009, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30) is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


